Title: To Benjamin Franklin from the Board of Treasury, 24 January 1781
From: Board of Treasury
To: Franklin, Benjamin


Sir
Treasury Office Philada. January 24th. 1781
I have the Honor to acquaint you that an Accident has happened to a Messenger employed in bringing Dispatches from the State of Virginia to this City in loosing his Saddle Bags at Bush Town in Maryland, in which was a Packet from Mr Hopkins the present Commissioner of the Continental Loan Office there, containing a Number of sets of Bills of Exchange drawn on you by Francis Hopkinson Esqr. Treasurer of Loans, and on the Honorable John Jay, Minister Plenipotentiary of the United States at the Court of Madrid; which Bills were transmitted by the Treasurer of Loans to Mr. Armistead, Mr. Hopkins’ Predecessor in Office.
The Board of Treasury are not acquainted with any particular Circumstances, from the Commissioner of the Loan Office; but as these Bills were countermanded, it is not probable that the Commissioner has either numbered, or signed them.
These Bills were drawn in pursuance of a Resolution of Congress of the 19th of May 1780 and transmitted to William Armistead in July. The Numbers directed to [be] inserted on them are as follows
On France


5 Sets of
two hundred Dollars each
No. 36 to 40


2 do
  three hundred
  19 & 20


1 do
  four hundred
  10


On Spain
  

  5 Sets of two hundred Dollars each
  No. 36 @ 40


  2. dos. of three hundred
  19 & 20


  1. dos. of four hundred
  10


Should any of said Bills drawn on you, be presented for Payment, you will be pleased to Stop them, unless accompanied with particular Advice from the Board of Treasury.
Inclosed is a Copy of the Resolution of Congress of the 5th. Instant, directing Bills of Exchange to be drawn on you at ninety Days sight, to the Amount of Twelve hundred Pounds sterling, together with the Extract from the Minutes of the Board of the 6th. Instant, the last Extract referred to, is presumed to be in your Possession. I have the Honor to be with the profoundest Respect Your Honors most obedient and very humble Servant
John Gibson Esq.President
